Order entered November 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01423-CV

                      IN RE CALIBER HOME LOANS, INC., Relator

                      Original Proceeding from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-08719

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Relator has filed a petition for writ of mandamus challenging the trial court’s October 31,

2019 order compelling it to participate in non-binding arbitration. See TEX. R. APP. P. 52.1.

After signing the order, respondent judge, the Honorable David Evans, ceased to hold office as

the presiding judge of the 95th Judicial District Court of Dallas County. Under rule 7.2 of the

appellate rules, when a judge ceases to hold office and the case is an original proceeding under

rule 52, we must abate the proceeding to allow the successor judge to reconsider the original

judge’s decision. TEX. R. APP. P. 7.2(b); see also In re Gonzales, 391 S.W.3d 251, 252 (Tex.

App.—Austin 2012, orig. proceeding).

       Accordingly, we STAY the trial court’s October 31, 2019 order until further order of this

Court. We ABATE this mandamus petition and instruct the successor judge to reconsider the

October 31, 2019 order and send to this Court within forty-five (45) days after appointment, his
or her written ruling on the applicable motions. See TEX. R. APP. P. 52.10(b) (appellate court

may grant any just temporary relief pending its action on mandamus petition).




                                                   /s/     ERIN NOWELL
                                                           JUSTICE